Exhibit 10.3

 


STOCK GRANT AGREEMENT

 

This Agreement is made as of this                              day of
                        , 20     by and between Courier Corporation, a
Massachusetts corporation (“Courier”) and                                  
(“Employee”).

 

WITNESSETH THAT :

 

WHEREAS, Employee is a key employee of Courier or a subsidiary thereof; and

 

WHEREAS, Courier has instituted a program entitled “Courier Corporation 1993
Amended and Restated Stock Incentive Plan” (as amended to date and from time to
time, the “Plan”), pursuant to which from time to time awards of Courier Common
Stock are made to certain key employees of Courier or its subsidiaries so that
they may have a direct proprietary interest in Courier’s success and as an
incentive to encourage greater efforts to be rendered Courier and its
subsidiaries by their key employees;

 

NOW, THEREFORE, in consideration of the premises and the promises herein
contained, it is agreed:

 

1.                                       Stock Award.  In consideration of
future services to be rendered to Courier or a subsidiary thereof by Employee,
Courier hereby awards to Employee pursuant to the Plan                  shares
of its Common Stock, $1.00 par value (the “Awarded Shares”).  The Awarded Shares
shall be issued and held by the Company’s transfer agent in book entry form
until the Awarded Shares have become nonforfeitable in accordance with Section 2
of this Agreement.

 

2.                                       Vesting.  The Awarded Shares shall vest
as follows:

 

Date

 

Incremental
Amount

 

Cumulative
Amount

 

On or after

 

 

%

 

%

On or after

 

 

%

 

%

On or after

 

 

%

 

%

On or after

 

 

%

 

%

 

In the event that Employee’s employment with Courier or its subsidiary
terminates before the Awarded Shares vest in accordance with the above
schedule,  Employee shall forfeit the Awarded Shares to Courier and shall
receive no compensation therefore; provided, however, that

 

--------------------------------------------------------------------------------


 

the Awarded Shares shall become nonforfeitable upon the occurrence of either of
the following events before the vesting dates listed above and during Employee’s
employment by Courier or its subsidiary: (a) Employee’s retirement with the
consent of his employer at any time after he has attained the age of fifty-five
(55), or (b) action by the Compensation and Management Development Committee of
the Courier Board of Directors (the “Committee”) to accelerate vesting of the
Awarded Shares, on account of a merger, consolidation, acquisition, divestiture
or reorganization of Courier or its subsidiaries, or under such other
circumstances as the Committee, in its sole discretion, may consider
appropriate.  To facilitate the implementation of this Section 2, Employee
agrees to execute and deliver to Courier herewith a blank stock power with
respect to the Awarded Shares.

 

3.                                       Restrictions on Transfer.  Employee
shall not transfer, pledge, or otherwise dispose of any of the Awarded Shares or
any interest therein while the Awarded Shares remain subject to forfeiture under
the terms of Section 2 of this Agreement, and any attempted transfer, pledge or
other disposition during that period shall be void and without effect.  Employee
agrees that after the Awarded Shares have become nonforfeitable, he will give
written advance notice to Courier of his intention to effect any transfer,
pledge or disposition of any of the Awarded Shares or any interest therein,
describing the method and terms of the proposed transfer, pledge or
disposition.  Upon receipt by Courier of such notice, if in the opinion of
counsel to Courier the proposed transfer, pledge or disposition may be effected,
Employee shall thereupon be entitled to transfer, pledge or dispose of the same
in accordance with the terms of such notice.  Employee will indemnify Courier
for any liability (including all reasonable costs, expenses and attorney’s fees
incident thereto) which it may sustain by reason of any violation of the
Securities Act of 1933, as amended or any other applicable securities statute
occasioned by any act on Employee’s part with respect to the Awarded Shares.

 

4.                                       Stop Transfer Legends.  Employee
authorizes Courier to place a stop transfer order with its stock transfer agent
covering the Awarded Shares and agrees that the Awarded Shares shall be legended
in substantially the following form:

 

“The shares are subject to restrictions contained in a Stock Grant Agreement
dated                       , 20    , a copy of which is available at the
principal office of the issuer.”

 

5.                                       Employment Rights.  Nothing herein
contained shall be construed as altering the present employment relationship
between Employee and Courier and its subsidiaries or imposing any obligation
upon Courier or its subsidiaries to continue the employment of Employee or upon
Employee to continue in such employment.

 

6.                                       Miscellaneous.  As to matters of law,
this Agreement is to be governed and construed in accordance with the laws of
the Commonwealth of Massachusetts.  As to all matters

 

2

--------------------------------------------------------------------------------


 

of interpretation of the Plan and the rights of the parties hereto under the
Plan, the determination of the Courier Board of Directors or the Committee shall
be final, binding and conclusive.  This Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and the successors and
assigns of Courier and the heirs, executors and administrators of Employee.

 

IN WITNESS THEREOF, Courier has caused this Agreement to be executed by its duly
authorized officer and the Employee has hereunto set his hand.

 

(Corporate Seal)

COURIER CORPORATION

 

 

Attest:

 

 

 

 

 

By

 

Assistant Clerk

 

 

Chairman, President and CEO

 

 

 

 

 

Employee:

 

 

 

 

 

3

--------------------------------------------------------------------------------